         Case 1:21-mj-00020-GMH Document 22 Filed 04/30/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA


v.
                                                             Case No. 1:21-mj-00020-GMH
                                                             Mag. Judge: G. Michael Harvey
ADAM JOHNSON


                                                /

                           MOTION TO WITHDRAW AS COUNSEL

        The undersigned attorney, Charles Haskell, of the Law Offices of Charles R. Haskell,

Esq., reqeusts to withdraw from this matter and from further representation of the Defendant,

Adam Johnson. In support thereof, the undersigned states as follows:

        1.      On January 15, 2021 the undersigned counsel entered a Notice of Appearance in

order to file Motions for Admission Pro Hac Vice as the sponsoring attorney, and local counsel,

for Dan Eckhart and David Bigney on behalf of Mr. Johnson.

        2.      On February 1, 2021 Dan Eckhart was granted membership in the District Court

for the District of Columbia.

        3.      On April 29, 2021 the undersigned was notified that Mr. Eckhart would be the

acting Pro Hac Vice Sponsor for Mr. Bigney as this case moves forward.

        4.      Permitting the undersigned to withdraw from this matter would not unduly delay

trial of the case or be unfairly prejudicial to any party.

        WHEREFORE, in light of the aforementioned, the undersigned counsel requests to

withdraw as local counsel for Adam Johnson.




                                                                                                  1
         Case 1:21-mj-00020-GMH Document 22 Filed 04/30/21 Page 2 of 2




Dated this 30th day of April, 2021.                   Respectfully submitted,


                                                      /s/ Charles R. Haskell
                                                      Charles R. Haskell, 888304007
                                                      641 Indiana Ave., NW
                                                      Washington, DC 20004
                                                      Tel. (202) 888-2728
                                                      Charles@CharlesHaskell.com




                                 CERTIFICATE OF SERVICE

         I hereby certify that on April 30th, 2021 I electronically filed the foregoing with the

Clerk of Court using CM/ECF. I also certify that the foregoing document is being served this day

on all counsel of record or pro se parties identified on the attached service list in the manner

specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in

some other authorized manner for those counsel or parties who are not authorized to receive

electronically Notice of Electronic filing.



Dated: April 30, 2021                                 /s/ Charles R. Haskell
                                                      Charles R. Haskell




                                                                                                   2
